     Case 2:15-cv-00646-KJM-DMC Document 123 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIMBERLY R. OLSON,                                 No. 2:15-CV-0646-KJM-DMC
12                       Plaintiff,
13              v.                                       ORDER
14    HORNBROOK COMMUNITY
      SERVICES DISTRICT, et al.,
15
                         Defendants.
16

17

18                   Plaintiff, who is proceeding pro se, brings this civil action. On March 31, 2020,

19   the Court issued a stay of briefing on pending motions for a period of 30 days on plaintiff’s

20   request and in light of the COVID-19 pandemic. See ECF No. 121. Pending before the Court is

21   plaintiff’s renewed motion for a stay of briefing and notice of inability to participate due to

22   circumstances surrounding the pandemic. See ECF No. 122. Good cause appearing therefor,

23   plaintiff’s motion is construed as a motion to continue the stay issued on March 31, 2020, and,

24   so construed, plaintiff’s motion is granted. The stay of briefing on the pending motions outlined

25   on / / /

26   ///

27   ///

28   ///
                                                        1
     Case 2:15-cv-00646-KJM-DMC Document 123 Filed 05/27/20 Page 2 of 2

 1   the Court’s March 31, 2020, order shall continue to July 1, 2020.

 2                  IT IS SO ORDERED.

 3

 4   Dated: May 26, 2020
                                                          ____________________________________
 5                                                        DENNIS M. COTA
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
